Citation Nr: 0630948	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran appeared for RO and Board hearings in this mater.  
A transcript (T) of each hearing has been associated with the 
claims file.  The Board hearing was held at the RO in 
November 2004.  In July 2005, the Board remanded the case to 
the RO for further development.  The case was returned to the 
Board and in September 2006, the undersigned Veterans Law 
Judge granted the representative's motion to advance the 
appeal on the Board's docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c). 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO presentation in the February 2004 statement 
of the case notwithstanding.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Accordingly, the issue has been 
retained as reported on the title page of the Board's July 
2005 decision in this matter.

The issue of entitlement to service connection for a right 
eye disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not initiate an appeal of the RO rating 
decision in March 1952 that denied entitlement to service 
connection for a right eye disability.

2.  Evidence received since the March 1952 RO decision bears 
directly or substantially upon the specific matter of 
entitlement to service connection for a right eye disability, 
it is not cumulative or redundant, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1952 RO decision that denied the claim of 
entitlement to service connection for a right eye disability 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957. 

2.  New and material evidence having been received since the 
March 1952 decision regarding the claim of entitlement to 
service connection for a right eye disability, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claim 
for service connection for hearing loss and to establish 
service connection for the disability.  That was accomplished 
through the comprehensive VCAA notice in April 2004 that 
complied with the necessary content requirements.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case as to the 
requirements of new and material evidence, no harm or 
prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Analysis

The RO rating decision in March 1952 that denied service 
connection for a right eye disability was the most recent in 
a series of decisions that began in September 1946.  In 
making its determination, the rating board considered the 
evidence in the service medical records, VA medical records 
and private treatment reports that supplemented the veteran's 
various statements and those of service comrades.  He relied 
on this evidence to support his claim that the preexisting 
right eye disorder having been injured during service while 
he was cooking and that this led to the enucleation of the 
right eye several years thereafter.  

In summary the service medical records show he was accepted 
for limited service based on March 1943 medical examination 
that showed "20/1000" visual acuity in the right eye and 
reported amblyopia due to optic atrophy.  There was a 
reference in August 1943 to complicated glaucoma and retinal 
detachment.  He was treated for grease burns to the left 
forearm late in 1944. The separation medical examination in 
March 1946 showed amblyopia of the right eye with visual 
acuity "less 20/200".  Private treatment reports noted he 
had light perception in the right eye in 1946.  VA records 
showed the right eye was replaced with a prosthesis in 
December 1949 and the prosthesis was replaced late in 1951.  
The veteran was notified of the March 1952 rating 
determination by letter dated in March 1952 mailed to his 
address of record.  The next pertinent correspondence was 
received in May 2001.

The RO decision in March 1952 was based on evidence on file 
and may not be revised on the same factual basis in the 
absence of clear and unmistakable error.  Veterans Regulation 
No. 2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936to December 31, 
1957; in accord, 38 C.F.R. § 20.1103.  The RO received the 
veteran's recent application to reopen the claim in May 2001.  
For applications to reopen filed prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran provided an 
extensive amount of medical literature that supplemented his 
hearing testimony.  At the Board hearing he recalled having 
limited vision in the right eye when he entered military 
service but he served as a cook, that he received eye drops 
and a salve after hot grease splashed into his eye but he 
never went on sick call (T 4-5, 7, 11).  He recalled that the 
eye was removed on account of cataracts and glaucoma but that 
the grease injury aggravated the eye leading to removal and 
it was a problem at separation and started getting worse (T 
6, 8, 12).  In addition to this testimony and documentary 
evidence, a VA examiner in November 2003 in essence doubted 
any permanent injury to the eye or chronic inflammation 
assuming the grease accident had occurred as reported.  
However, secondary glaucoma and cataract could result from 
untreated glaucoma from childhood.  In August 2005, LSK, 
M.D., a vitreoretinal surgeon, stated he reviewed the 
veteran's service medical records and that the underlying 
right eye condition was aggravated by military service.  Dr. 
K also observed that it was not clear the underlying and 
associated exacerbations were adequately treated which led to 
enucleation rather than leaving him with some ambulatory 
level of vision. Dr. K. noted there was treatment for 
glaucoma available at that time that could have prevented 
complete loss of the eye.  

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of the 
issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   The specified basis for the denial in 
March 1952 was, in essence, that the record did not show 
current evidence of a right eye disability either incurred or 
aggravated in service.  That element has been satisfied with 
the current medical opinion regarding the aggravation of the 
preexisting right eye disorder, and the evidence of 
continuity in the sworn testimony.

Thus, the record as it stands contains sworn testimony of 
continuity of symptomatology which is supplemented with 
competent medical opinion supporting the claim.  
Collectively, the recent medical and competent lay testimony 
serves as the predicate to reopen a claim under section 5108 
when viewed with other evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, and the benefit of the doubt doctrine does 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right eye 
disability, the appeal is granted to this extent only. 


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for a right eye disability has been reopened and 
will be considered by VA on the merits.  

The record does refer to a preexisting disability of the 
right eye and the record identified as amblyopia.  There was 
a reference to glaucoma during military service.  There is 
also more recent medical evidence supporting the claim of 
aggravation of the preexisting right eye disability during 
military service.  Upon consideration of this evidence, the 
Board finds that the record does not contain sufficient 
competent medical evidence to decide the veteran's claim for 
service connection at this time.  See 38 C.F.R. § 3.159(c)(4) 
(2006). Therefore, this case will be remanded for the purpose 
of obtaining a medical opinion on the question of whether the 
enucleation of the right eye is related to his military 
service, including treatment received during service or the 
existence of a superimposed disability during military 
service.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be asked to identify all 
medical treatment for the right eye at any time 
prior to, during or since military service.  The 
RO should assist the veteran in obtaining all 
relevant medical evidence.  If records sought are 
not obtained, the RO should notify the veteran of 
the records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. Once obtained, all 
records must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran's claims file should be 
referred to a VA ophthalmologist, or to an 
ophthalmologist on a fee basis if necessary.  
With regard to the service connection claim, 
based on a review of the medical evidence, the 
ophthalmologist must provide a diagnosis for any 
chronic disability found that resulted in 
enucleation of the right eye.  For any diagnosis 
of a chronic disability that is found, the 
ophthalmologist should provide a medical opinion 
as to whether it is at least as likely as not 
that such disability is related to service on any 
basis, including whether the complicated glaucoma 
and retinal detachment noted during military 
service was a manifestation of the preexisting 
right eye disorder or a superimposed disorder of 
the right eye.  The ophthalmologist should also 
address to the extent possible from the record 
whether there was any deficiency in medical 
treatment for the right eye during military 
service or thereafter, including treatment VA 
provided prior to enucleation of the eye in 1949 
and if so whether it was a factor in the 
enucleation of the right eye.  All factors upon 
which the medical opinion is based must be set 
forth for the record, and the opinion should 
include a discussion of the VA medical opinion in 
November 2003 and/or the opinion from Dr. K. in 
August 2005 to the extent either is relevant to 
the rationale for the current opinion.

3. When the above development has been completed 
and the RO has complied with the notice and duty 
to assist provisions of 38 C.F.R. § 3.159, to 
include the appropriate time period for receipt 
of additional information or evidence, the RO 
should review the expanded record and 
readjudicate the issue of service connection for 
a right eye disability de novo.  If any benefit 
sought remains denied, a supplemental statement 
of the case (SSOC) should be issued and the 
veteran and his representative should be afforded 
an opportunity to respond before the case is 
returned to the Board for further appellate 
review. The SSOC must contain notice of all 
relevant actions taken on the claim, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


